

116 HR 2138 IH: Dental Care for Low-Income Veterans Act
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2138IN THE HOUSE OF REPRESENTATIVESApril 8, 2019Mr. Tipton introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand the eligibility of low-income veterans to receive dental care. 
1.Short titleThis Act may be cited as the Dental Care for Low-Income Veterans Act. 2.Expansion of dental care to low-income veteransSection 1712(a)(1) of title 38, United States Code, is amended— 
(1)in subparagraph (G), by striking or; (2)by redesignating subparagraph (H) as subparagraph (I); and 
(3)by inserting after subparagraph (G) the following new subparagraph (H):  (H)beginning on the date that is two years after the date of the enactment of this subparagraph, from which a veteran whose attributable income is not greater than the amount set forth in section 1722(b) of this title is suffering; or. 
